RESOLUCIÓN
San Juan, Puerto Rico, a 15 de enero de 1988
De conformidad con nuestra orden de 30 de junio de 1987, se designa como Presidente del Comité Directivo de la Con-ferencia Judicial de Puerto Rico al ex Juez Asociado de este Tribunal, Ledo. Lino J. Saldaña. El Comité Directivo de la Conferencia Judicial de Puerto Rico estará compuesto por los Presidentes de las Comisiones Asesoras Permanentes de-signadas mediante nuestra resolución de 15 de enero de 1988.
A tenor con dicha resolución y la que aprobamos hoy, la composición del Comité Directivo será la siguiente:
Ledo. Lino J. Saldaña, Presidente
Hon. Guillermo Arbona
Hon. Elpidio Batista
Hon. Crisanta Rodríguez
Hon. José Aponte Pérez
Lo acordó el Tribunal y certifica el Secretario.

Publíquese.

(Fdo.) Bruno Cortés Trigo

Secretario General